Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8-10, 11, 12, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not teach or disclose the following combination of limitations of independent claim 1, and similarly claims 17 and 18:
wherein the plate lower side has at least one sloping surface arranged at an angle with respect to the touch sensor surface, wherein the at least one sloping surface is arranged in a periphery region of the cover plate, and wherein the at least one sloping surface provides a function of a visual decoration of the touch input apparatus or an identification of a function of the touch input apparatus,
wherein a free space is formed between the at least one sloping surface and the touch sensor surface,
wherein the operating surface projects over the at least one sloping surface and the free space in a region,
wherein in the region of the operating surface that projects over the at least one sloping surface and the free space a filling body made of at least one filling material is arranged in the free space, and
wherein the at least one filling material has a permittivity for electrical fields that substantially corresponds to a permittivity of the cover plate material.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Min et al., US 2016/0179366 A1 illustrating and describing a touch input device with a recessed touch input surface; 
Kwon et al., US 2017/0147105 A1 describing concaved grooved surface for touch input; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623